Exhibit 10.9

 

Equitable Resources, Inc.

 

2006 PAYROLL DEDUCTION

 

AND

 

CONTRIBUTION PROGRAM

 

(as amended and restated December 3, 2008)

 

--------------------------------------------------------------------------------


 

EQUITABLE RESOURCES, INC.
2006 PAYROLL DEDUCTION AND CONTRIBUTION PROGRAM

 

TABLE OF CONTENTS

 

ARTICLE I

 

1

 

 

 

1.1

 

Statement of Purpose

1

 

 

 

 

ARTICLE II - DEFINITIONS

1

 

 

 

 

2.1

 

Base Salary

1

2.2

 

Code

1

2.3

 

Committee

1

2.4

 

Company

1

2.5

 

Company Benefit

1

2.6

 

Compensation

1

2.7

 

Contribution Amount

2

2.8

 

Eligible Employee

2

2.9

 

Employer

2

2.10

 

Participant

2

2.11

 

Payroll Deduction Authorization

2

2.12

 

Personal Retirement Annuity

2

2.13

 

Program Year

2

2.14

 

Program

2

2.15

 

Selected Affiliate

2

 

 

 

 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3

 

 

 

 

3.1

 

Eligibility

3

3.2

 

Participation

3

3.3

 

Change in Participation Status

3

3.4

 

Ineligible Participant

3

 

 

 

 

ARTICLE IV - CONTRIBUTIONS AND COMPANY BENEFITS

4

 

 

 

 

4.1

 

Contribution Amounts

4

4.2

 

Company Benefit

4

4.3

 

Contribution Amounts and Company Benefit Amounts

4

 

 

 

 

ARTICLE V - PERSONAL RETIREMENT ANNUITIES

5

 

 

 

 

5.1

 

General

5

5.2

 

Terms of Personal Retirement Annuity

5

 

 

 

 

ARTICLE VI - ADMINISTRATION

5

 

 

 

 

6.1

 

Committee

5

6.2

 

Agents

5

6.3

 

Binding Effect of Decisions

6

6.4

 

Indemnification of Committee

6

 

 

 

 

ARTICLE VII - AMENDMENT AND TERMINATION OF PROGRAM

6

 

 

 

 

7.1

 

Amendment

6

7.2

 

Termination

6

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII - MISCELLANEOUS

6

 

 

 

 

8.1

 

Funding

6

8.2

 

Nonassignability

7

8.3

 

No Acceleration of Benefits; No Deferred Compensation

7

8.4

 

Captions

7

8.5

 

Governing Law

7

8.6

 

Successors

7

8.7

 

No Right to Continued Service

7

8.8

 

Benefit Claims

7

 

 

 

 

EXHIBIT A

I 

 

 

 

 

EXHIBIT B

II 

 

 

 

 

EXHIBIT C

III 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

 

1.1                               Statement of Purpose

 

This is the Equitable Resources, Inc. 2006 Payroll Deduction and Contribution
Program (the “Program”) made in the form of this Program and in related payroll
deduction authorization forms between the Employer and certain management or
highly compensated employees.  The purpose of the Program is to provide a select
group of management and highly compensated employees of the Employer with the
ability to deposit portions of their compensation payable for services rendered
to the Employer in a Personal Retirement Annuity.  It is intended that the
Program will assist in attracting and retaining qualified individuals to serve
as officers and managers of the Employer.

 

ARTICLE II

 

DEFINITIONS

 

When used in this Program and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1                               Base Salary.

 

“Base Salary” means a Participant’s base earnings paid by the Employer to a
Participant without regard to any increases or decreases in base earnings as a
result of an election between benefits or cash provided under a plan of an
Employer maintained pursuant to Section 125 or 401(k) of the Code.

 

2.2                               Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.3                               Committee.

 

“Committee” has the meaning set forth in Section 6.1.

 

2.4                               Company.

 

“Company” means Equitable Resources, Inc. and any successor thereto.

 

2.5                               Company Benefit.

 

“Company Benefit” means the benefit payable to the Personal Retirement Annuity
on behalf of the Participant pursuant to Section 4.2.

 

2.6                               Compensation.

 

“Compensation” means the Base Salary payable with respect to an Eligible
Employee for each Program Year in excess of the salary taken into account for
purposes of determining a Participant’s deferrals under the Equitable
401(k) Plan, as hereinafter defined.

 

1

--------------------------------------------------------------------------------


 

2.7                               Contribution Amount.

 

“Contribution Amount” means the amount contributed to the Personal Retirement
Annuity by a Participant under Section 4.1.

 

2.8                               Eligible Employee.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Committee, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the Program.

 

2.9                               Employer.

 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.

 

2.10                        Participant.

 

“Participant” means any Eligible Employee who elects to participate by filing a
Payroll Deduction Authorization.

 

2.11                        Payroll Deduction Authorization.

 

“Payroll Deduction Authorization” means the written authorization made by a
Participant to permit the Employer to deduct amounts from the Participant’s
Compensation and contribute such amounts to the Personal Retirement Annuity on
the Participant’s behalf.

 

2.12                        Personal Retirement Annuity.

 

“Personal Retirement Annuity” means the annuity described in Section 5.1.

 

2.13                        Program Year.

 

“Program Year” means each twelve-month period commencing January 1 and ending
December 31, except that the first Program Year shall commence on August 14,
2006 and end on December 31, 2006.

 

2.14                        Program.

 

“Program” means the Equitable Resources, Inc. 2006 Payroll Deduction and
Contribution Program, as amended from time to time.

 

2.15                        Selected Affiliate.

 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any

 

2

--------------------------------------------------------------------------------


 

partnership or joint venture in which one or more of such companies is a partner
or venturer, each of which shall be selected by the Committee.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility.

 

Eligibility to participate in the Program is limited to Eligible Employees. 
From time to time, and subject to Section 3.4, the Committee shall prepare, and
attach to the Program as Exhibit A, a complete list of the Eligible Employees,
by individual name or by reference to an identifiable group of persons or by
descriptions of individuals which would qualify as individuals who are eligible
to participate, and all of whom shall be a select group of management or highly
compensated employees.

 

3.2                               Participation.

 

Participation in the Program shall be limited to Eligible Employees who elect to
participate in the Program by filing a Payroll Deduction Authorization with the
Committee.  An Eligible Employee shall commence participation in the Program
upon the first day of each Program Year, following the receipt of his or her
Payroll Deduction Authorization by the Committee in the preceding calendar year
or within 30 days of first becoming eligible to participate in the Program, if
such date occurs after the commencement of the Program Year; provided further
that, for the first Program Year the Participant may file his or her Payroll
Deduction Authorization within thirty days after commencement of the first
Program Year.  Unless and until terminated, Payroll Deduction Authorizations
will remain effective from year to year.

 

3.3                               Change in Participation Status.

 

A Participant may terminate his or her participation in the Program at any time
during a Program Year.

 

3.4                               Ineligible Participant

 

Notwithstanding any other provisions of this Program to the contrary, if the
Committee determines that any Participant may not qualify as a member of a
select group of “management or highly compensated employee” within the meaning
of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) or
regulations thereunder, the Committee may determine, in its sole discretion,
that such Participant shall cease to be eligible to participate in this Program.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONTRIBUTIONS AND COMPANY BENEFITS

 

4.1                               Contribution Amounts.

 

With respect to each Program Year, a Participant may elect a payroll deduction
of a specified percentage of his or her Compensation as provided in Exhibit B by
filing a Payroll Deduction Authorization prior to the commencement of the
Program Year or, in the case of the first Program Year or the first year in
which a Participant becomes eligible to participate after commencement of the
Program Year, within 30 days after the commencement of the first Program Year or
initial eligibility, as the case may be.  A Participant may change the
percentage of his or her Compensation to be deducted at any time during a
Program Year.

 

4.2                               Company Benefit.

 

The Employer shall provide a Company Benefit under this Program with respect to
each Participant who is eligible to be allocated matching contributions and/or
performance contributions (also known as “retirement contributions”) under the
Equitable Resources, Inc. Employee Savings Plan, originally adopted September 1,
1985, as amended (“Equitable 401(k) Plan”).  The total Company Benefit under
this Program on behalf of a Participant for a Program Year shall be equal to the
matching and performance contributions which would be credited to the
Participant under the Equitable 401(k) Plan based upon the Participant’s
Contribution Amount, absent the limitations of Sections 402(g), 401(a)(17), and
415 of the Code.  Except as expressly provided herein, which express provisions
include the time and form of payment applicable to Contribution Amounts and
Company Benefits, the terms and conditions of any Company Benefit provided under
this Program shall be the same as provided in the Equitable 401(k) Plan.

 

4.3                               Contribution Amounts and Company Benefit
Amounts.

 

(a)                                  Contribution Amounts.  Participant’s
Contribution Amounts shall be contributed by the Employer to the Participant’s
Personal Retirement Annuity on an after-tax basis in accordance with the
Employer’s normal payroll practices.  To the extent that the Employer is
required to withhold any taxes or other amounts from Participants’ Contribution
Amounts pursuant to any state, federal or local law, such amounts shall be
withheld from the Participants’ Contribution Amounts.

 

(b)                                 Company Benefits.  The Company Benefit under
the Program for each Participant shall be contributed by the Employer to the
Participant’s Personal Retirement Annuity on an after-tax basis on the last
business day of each calendar month, provided that the Participant is employed
by the Employer or selected Affiliated on such date and has not terminated his
or her participation in the Plan; provided, further, that in no event shall any
Company Benefit be contributed to the Participant’s Personal Retirement Annuity
later than 2½ months following the year in which the Participant received a
vested right to such amounts and such amounts were no longer subject to a
substantial risk of forfeiture, within the meaning of Section 409A of the Code. 
If a Participant ceases to be employed by the Company prior to the last business
day of a

 

4

--------------------------------------------------------------------------------


 

month or has terminated his or her participation in the Plan prior to such day,
the Company Benefit for such month shall be forfeited without any further action
required by the Company.

 

ARTICLE V

 

PERSONAL RETIREMENT ANNUITIES

 

5.1                               General.

 

The Personal Retirement Annuity to which Contribution Amounts and Company
Benefits will be contributed is listed on Exhibit C, hereto, and may be changed
by the Committee in its discretion, on a prospective basis, from time to time.

 

5.2                               Terms of Personal Retirement Annuity.

 

The terms of the Personal Retirement Annuity, which is owned by the Participant,
shall be as provided solely by the sponsor of such annuity, including the
investment returns and elections, payment and withdrawal provisions and
statements of account.  The election of investments within a Personal Retirement
Annuity shall be the sole responsibility of each Participant.  The Company, the
Employer, their employees and Committee members are not authorized to make any
recommendation to any Participant with respect to such election.  Each
Participant assumes all risk connected with any adjustment to the value of his
or her Personal Retirement Annuity.  Neither the Committee, the Company, nor the
Employer in any way guarantees against loss or depreciation.

 

ARTICLE VI

 

ADMINISTRATION

 

6.1                               Committee.

 

The administrative committee for the Program (the “Committee”) shall be the
Benefits Administration Committee of the Company.  The Committee shall have
(i) complete discretion to supervise the administration and operation of the
Program, (ii) complete discretion to adopt rules and procedures governing the
Program from time to time, and (iii) sole authority to give interpretive rulings
with respect to the Program.

 

6.2                               Agents.

 

The Committee may appoint an individual, who may be an employee of the Company,
to be the Committee’s agent with respect to the day-to-day administration of the
Program.  In addition, the Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Company.

 

5

--------------------------------------------------------------------------------


 

6.3                               Binding Effect of Decisions.

 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Program shall be final and binding upon all persons having any interest in
the Program.

 

6.4                               Indemnification of Committee.

 

The Company shall indemnify and hold harmless the members of the Committee and
the Benefits Investment Committee and their duly appointed agents under
Section 6.2 against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Program, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee or Benefits Investment Committee.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PROGRAM

 

7.1                               Amendment.

 

The Company, on behalf of itself and of each Selected Affiliate may at any time
amend, suspend or reinstate any or all of the provisions of the Program, except
that no such amendment, suspension or reinstatement may adversely affect any
Participant’s Personal Retirement Annuity as it existed as of the day before the
effective date of such amendment, suspension or reinstatement, without such
Participant’s prior written consent.  Written notice of any amendment or other
action with respect to the Program shall be given to each Participant.

 

7.2                               Termination.

 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this Program at any time and for any reason
whatsoever.  A termination of the Program shall not adversely affect any
Participant’s Personal Retirement Annuity as it existed on the day before such
termination, without the Participant’s prior written consent.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Funding.

 

Participants and their heirs, successors and assigns, shall have no secured
interest or claim in any property or assets of the Employer or the Company.  The
Employer’s and the Company’s obligation under the Program to deposit
Contribution Amounts and Company Benefits to a Participant’s Personal Retirement
Annuity shall be merely that of an unfunded and unsecured promise.  To the
extent that any Participant or other person acquires a right to receive payments
under the Program, such right shall be no greater than the right, and each
Participant shall at all times have the status, of a general unsecured creditor
of the Company or any Employer.

 

6

--------------------------------------------------------------------------------


 

8.2                               Nonassignability.

 

No right or interest under the Program of a Participant (or any person claiming
through or under him or her) shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant.  If any Participant shall attempt to or
shall transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber
his or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee, in its
discretion, may terminate his or her interest in any such benefit to the extent
the Committee considers necessary or advisable to prevent or limit the effects
of such occurrence.  Termination shall be effected by filing a written
“termination declaration” with the Clerk of the Company and making reasonable
efforts to deliver a copy to the Participant whose interest is adversely
affected (the “Terminated Participant”).

 

8.3                               No Acceleration of Benefits; No Deferred
Compensation.

 

This Program is not intended to provide for the deferral of compensation and
there shall be no acceleration of the time or schedule of any payments or
contributions under the Program.

 

8.4                               Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

8.5                               Governing Law.

 

The provisions of the Program shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania without regard to its conflicts of
laws provisions.

 

8.6                               Successors.

 

The provisions of the Program shall bind and inure to the benefit of the
Company, the Employer, and their respective successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or an
Employer and successors of any such Company or other business entity.

 

8.7                               No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of an Employer or in any
other capacity.

 

8.8                               Benefit Claims.

 

(a)                                  Initial Claims.  To make a claim for a
benefit, a Participant may file a written request for such benefit with the
Committee, setting forth the claim.  The Committee shall reply

 

7

--------------------------------------------------------------------------------


 

to the claim within 90 days of its receipt (but may extend such time up to an
additional 90 days for reasonable cause).

 

(b)                                 Denied Claims.  If the Committee denies a
claim, the Committee shall send the Participant a denial notice setting forth
the specific reasons for such denial; references to pertinent provisions of this
Plan; a description of any additional material or information necessary to
perfect the claim and an explanation why such material or such information is
necessary; information as to the steps to be taken to submit the claim for
review and the applicable time limit for requesting a review; and a statement of
the Participant’s right to bring an action under Section 502 of ERISA upon the
denial of the appeal of a previously denied claim.

 

(c)                                  Appealing a Claim.  The Participant or the
Participant’s authorized representative may make a written request within 60
days of the denial to the Committee to review the denial.  The Participant may
review the pertinent documents and submit issues and comment in writing for
consideration by the Committee.  If the Participant does not request a review of
the initial determination within such 60-day period, he or she will be barred
from challenging the determination.  Within 60 days after the Committee’s
receipt of the Participant’s request for review, the Participant will receive
notice of the Committee’s decision.  If the claim is denied, the notice will
contain the specific reasons for the decision; specific references to the
pertinent provisions of this Plan upon which the decision is based; and a
statement of the Participant’s right to bring an action under Section 502 of
ERISA.  If special circumstances require that the 60-day time period be
extended, the Committee will notify the Participant and will render the decision
as soon as possible, but no later than 120 days after receipt of the request for
review.

 

8

--------------------------------------------------------------------------------


 


EXHIBIT A


 

Re:                             Section 3.1 - Description of Eligible Employees

 

The Committee has determined that the following named individuals or groups or
descriptions of persons which would qualify as individuals who are eligible to
participate in the Program as Eligible Employees:

 

Employees salary grade 19 and above.

 

9

--------------------------------------------------------------------------------


 


EXHIBIT B


 

Re:                             Section 4.1 - Amount of Payroll Deduction

 

Dated:  July 25, 2006

 

As of the date above, and effective until this Exhibit is modified by the
Committee, the table below indicates the type of compensation which is eligible
for payroll deduction at the assigned percentage as noted:

 

Type of Compensation

 

Maximum Percentage
that can be deducted

 

Other Limitations

 

 

 

 

 

Base Salary

 

15%

 

Any amount over IRS salary deferral limit applicable to the Equitable
401(k) Plan.

 

10

--------------------------------------------------------------------------------


 


EXHIBIT C


 

Personal Retirement Annuity

 

Fidelity Personal Retirement Annuity

 

11

--------------------------------------------------------------------------------